—Judgment, Supreme Court, New York County (Bernard Fried, J., at suppression hearing and plea), rendered October 2, 1991, which convicted defendant, after his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentenced him to a term of imprisonment of 2 to 4 years, unanimously affirmed.
Contrary to defendant’s claim, we find no basis to disturb the suppression court’s determination to credit the testimony of the arresting officer. This determination is entitled to great weight, the suppression court having had the advantage of seeing and hearing the witnesses (People v Prochilo, 41 NY2d 759, 761).
In addition, the suppression court properly found that probable cause existed to justify defendant’s arrest. Upon exiting a building located in a drug-prone location, defendant, after seeing the arresting officer and her partner, attempted to conceal a folded one dollar bill behind his back. As he did so, cocaine spilled out from the bill and dissipated into the air. The arresting officer asked defendant what he had in his hand, and defendant replied, "nothing.” The officer then grabbed defendant’s arm and defendant opened his hand, revealing the dollar bill which contained cocaine. Defendant was searched and a tin foil packet containing cocaine was recovered from his pants pocket. Thus, there were sufficient indicia of drug possession to warrant defendant’s arrest (see, People v McRay, 51 NY2d 594; People v Thomas, 143 AD2d 696). Concur — Carro, J. P., Kupferman, Asch, Rubin and Nardelli, JJ.